        S
                        Case 2:18-cr-00891-DMG Document 16 Filed 12/17/18 Page 1 of 4 Page ID #:61


                              iJNITEI~ STt~TES DISTRICT COURT FOR THE CENTRAL I)IS7CRICT OF CAIGIFO1~lVIA

                Case Name: United States of America v:                 ~0~7 ~ h      D l ►'Y~ ~1 y 91O              Case No.     M~          ~ S ' ~ 2i"J O
                                                                Defendant      ~ Material Witness

    - -- --    _Violatit~nof Title-and Section.     --                       - ~_ -..~              _ _       --_      ___ - - --_        __ _    --__,- -_   . __-
                                                                                                                                                                __    _ --. ---.--
                                                                                                                                                                                -

                                                  [] Sumiuons        ~ Out of District    ~ Under Seal          ~ Modified Date:

               CFeeck.onTv one of thefzve numbered bones below (unle3s one boriit'u to be~replac~d. by ~anbtFCer):
               1. ~ Personal Recognizance (Sigrzatut-e On y)         (~~.0       davit of Surety With Justification        Release No. .
                                                                            (Form cR-3) Signed by:
               2. C3Unsecured Appearance Bnnd                                                                                            3 ~j S p Z
                      $       ~p1 0 0~                                                         —.
                                                                                                                               ~eIease to PzetTial ONLY
               3. appearance Bond                                                                                              ~ Release to Probation ONLY
                     $ _ ~O O D O
                               ~                                                                                               ~F"orthwithRelease u r~ ✓1
                 (a).Q Cash Deposit(Amount or %)(Form CR-7)                                                                      5~ y n ~      p.~ ~ ~ o ~
                                                                                     With Full Deeding ofProperty:
                                                                                                                               urn Sacurc d l4~13 av~~1
                 (b).    Affidavit ofSurety Without                                                                             QrG-I'r~ al YtIcaSL Yn e                  b
                         justiftcation (Form cR-~) Signed bp:
                                                                                                                               ❑All Conditions of.Bond
                        Gh r is~a v~              q~ wta~i p                                                                     (Exce tClearing-Warrants
                                                                                                                                  Con~tzon) Must be Met
                              Q 1,( G-      1 h. y$      ~j o uY'S                                                                and Posted by:
                                ~F~ry v►1     l2/1 ~/ (81


                                                                                                                                 'Third-Party Custody
                                                                      4.[] Collateral Bond in fihe Amount of (Cash               Affidavit (Form CR-3Y)
                                                                           or Negotiable Securities):
                                                                                                                            [        ail Fixed by Court:
                                                                     5.0 Corporate S~rrefy Bond in the Amount of                 ~K          /   C c.
                                                                                                                                 (Judge /Clerk's Initials)


                                                                 PRECONDITIONS TO RELEASE
                 The government has requested a Nebbia hearing under 18 U.S.C. 4 3142(g)(4).
              0 The Couxt has ordered a Nebbia hearing tinder § 3142 (g) (4}.
              ~. The Nehbia hearing is set for                                      at           0 a.m. ❑ p.m.

                                                             ADDITIONAL,CONDITIONS OF RELEASE
        In ad lion to the GENERAL C~NDITTONS ofRELEASE,the foIlowing conditions ofrelease are imposed upon pou:
               Submit to: ~reirial Services Agency(PSA)supervision as directed by PSA; ~ Probation(USPO)s~.pervision as directed by YJSPO.
                          (The agency inclicctted above PSA or USPO, will be referred to below as "SupervisingAgency.'~

       ~urzender alI passports and travel documents to Supervising Agency no later than              l,~ Q~     ~o U ~ ~=Cv~                 ,sign a Declaration
               re Passport and Other Travel Documents(Form CK-37),and do not apply for a passport or othertravel document during the pendency
               ofthis case.
              Travel is restricted to                      mow}. C~                                       unless prior permission is granted by Supervising

               Agency to travel to a specific other location. Court perniission is required forinternational travel.
       0Reside as approved by Supervising Agency and do not relocate without prior pezmission from Supervising Agencp.
[Maintain or actively seek employment and provide proofto Supervising Agency. [v~Employment to be'approved by Supervising Agency,.

    [
    ] Maintain or begin an educational program and provide proofto Supervising Agency.                                                                        (
                                                                                           Defendant`s Initials:     J               Date:       '~ I
       CR1(02/18)                                   CENTRAI,DISTRICT OP CALIFORNIA RELEASE ORDER f~i~TD BOND F                                    PAGE 1 OP 4
   S                Case 2:18-cr-00891-DMG Document 16 Filed 12/17/18 Page 2 of 4 Page ID #:62
                                                                                                                                     `{ ~
          Case Name: United States of Amerzca v.             ~0~0~~ w      ~ ~ ~''''~a°J °~ ~ J              Case No. .   ~~ ~8 ~ 3Z

                                                          Defendant     ~ Material Witaess
       'void all contact, directly or indirectly(including by an electronic means), with anyperson who zs a known victim or
       [
               ~ 1M►clKd~n~ alny lou+nsal .her t~.~ v(cfi vr~S
         witness in the subject investigation or prosecution, Q including but not limited to
                                                                ;~ except
             _                        y or ind~rectly. ---  •-g ~ anY electronic means , wifil~i an
                                                                                                  y-laiown codefendants
                                                                                                             -          exceF=~m`fhe== ---
__ -    _ -= Avoid aIt contact;dt`rectl-               mcludw—b--                                                                    Presence        --- ~- - -

             of counsel. Notwifihstanding tMs provision,you r~iay contact the following codefendants without your counselpresent:

         [.~Do not possess any firearms, ammunition, destructive devices, or other dangerous weapons. [~]'~n order to determine compliance,
             you agree to submit to a search of your person and/or property by Supervising Agenry in conjunction wifih the U.S. Mazshal.
            Do not use or possess anp identification, mail matter, access device, or any identification-related material other than in your
             own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
             to submit to a search of your personand/oz pzoperty by Supervising Agency in conjunction with the U.S. Marshal.
            Do not engage in telemarketing.
            Do not sell, isansfer, or give away any asset valued at $                                 or more without noiifping and obtaining

             permission from fihe Court, except
        [] Do not engage in. ta$ preparation for others.
            Do not use alcohol.
            Participate in fihe electronic remote alcohol monitoring program. as directedby Supervising Agency and abide by all the Hiles and
            requirements of the program. You must pay all or part of the costs for treatment based upon your ability to pay as determined by
            Supervising Agency.
        [] Do not use or possess illegal drugs orstate-authorized marijuana.     ~ In order to determine compliance, you agree to        `

            submit to a search ofpour person and/or property by supervising Agency in conjunction with the U.S. Marshal
           Do not use for purposes of intoxication any conlxolled substance analogue as defined by federal law or street synthetrc, or
            designer psychoactive substance capable of impairing mental or physical functioning more fihan m;nimalty, except as
            prescribed by a medical doctor.
           Submit to: Odrug and/or 0 alcohol testing. If directed to do so, participate in outpatient treatrnent approved by Supervising Agency.
            You must pay all or part of the costs for tesisng and trealm.ent based upon your ability to papas detenuined by Supervising Agency.
           participate in residential ~ drug and/or 0 alcohol treatinent as directed by Supervising Agency. You must pay all or part of the costs
            of treatment based upon your ability to pay as determined by Supererising Agency.       Release to PSA only 0Release to USPO only

        ~ubmit to a mental health evaluation. If directed to do so, participate in mental health counselingand/or treatment approved by
             upervising Agency_ You must pay all or part of the costs based upon your ability to gay as deternuned by Supervising Agency.

       [   Participate in the Location Monitoring Program an d abide by all of the requirements of the grogram, under the direction of Supervising
            Agency, which [ will or Q~vill not include a location monitoring bracelet. You must pap all or part of filie costs of the program based
           upon your ability to pay as detei~nlined by Supervising Agency. You must be financially responsible for any lost or damaged equipment.
           ~ocation monitoring only - no residential restrictions;
                                    -or-
                 You are restricted to your residence every day:
                          from                 ❑ a.m. ❑ p.m. to                   ❑ a.m. ❑ p.m.
                          as directed by Supervising Agency;
                                                                                                                          i
                                   -o]C-                                                                                       .

                            _                                                        Defendant's Initials:                 Date:'
                                                                                                                                I7 I O
  CR-1 (D2/18)                                CENTRAL DISTRICT OF CALIFORNIfi RELEASE ORDERAND BOND FOR1~1!'                          PtYGE 2 OF 4
                Case 2:18-cr-00891-DMG Document 16 Filed 12/17/18 Page 3 of 4 Page ID #:63
       Case Name: Unifed States of America v.             ~d b ~ ~       ~ ~ m ~55~ ~                       Case No:       ~'~1~ )g ~ 3Z~7`

                                                        Defendant     ~ Material Witaess


               You are restricted to your residence at all times exceptfor medical needs or Treatment, attorney visits, court appearances, and
                                                                                        ,all of which must be preapproved by Sup exvising Agency;

       ~ Release to PSA only ~ Release to USPO only
       [
          You are placed inthethird-party custody(Form CR-3T)of
          Cleax outstanding0 warrants oz0DMV and traffic violations and provide proofto Supervising Agency within                       days

              ofrelease from custody.
          Do not possess or have access to,in the home,the workplace, or any other location, anp device that offers intexnet access except
              as approved bySupervising Agency. ~ In ozder to determine compliance, you agree to submit to a search ofyour person
              and/or property by Supervising Agency in conjunction with the U.S:Marshal

          Do not associate or have verbal, written,telephonic, electronic, or any other communication with any person who is less thar~
          the age of 18 exceptin the presence ofa parent orIegal gaardian ofthe minor.

          Do notloiter or be found within 100 feet of any schoolyard,park,playground, arcade, or other place primarily used by children
          under the age of 18,
          Do not be employed by, affiliated with, own,control, or otherwise participate directly or indirecfily in the operation ofany daycare

          facility, school, or other organization dealing with th.e care, custody, or control of children under the age of 18.
         Do not view or possess c.Yu1d pornography or child erotica. Q Tn order to determine compliance,you agree to submit to a search
          ofpour person and/or property,including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
         Other conditions:




                                                GENERAL CONDITIONS OF RELEASE

   I will appear in person in accozdance with any and all directions and orders relating to my appearance in the above entifled matter as
   maybe given or issued by the Court or anyjudicial officer thereof,in that Court or before any Magistr-ate Judge thereof,-or in any other
   United States District Court to wlucIi I may be removed or.to which the case may be transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve anp sentence imposed and will obey any order or
  direction in connecfiion with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information,including my residence address and telephone number,
  so that T may be reached at aII times.

  I will not coconut a federal,state, or local crime during the period ofrelease.

  I will not intimidate any witness,juror, or officer ofthe court or obstruct the criminal investigation in this case: Additionally, T will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. X understand that if I do so, I'may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection ofa DNA sample under 42 iJ.S:C. § 14135x.

                                                                                    Defendant's Initials:   ~ ,_       Date:
CR-1(02118)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FO                                  PAGE 3 OF 4
~~            Case 2:18-cr-00891-DMG Document 16 Filed 12/17/18 Page 4 of 4 Page ID #:64
        Case Name: United States of America v.            ~o~~~           ~~Vv+ol.~~tJ                 Case No.    I'~J      I ~ ~ 3Z~{fl

                                                      Defendant       ~ Material Witr~ess


                                      .ACKNOWLEDGMENT OF DEFENDANT/MATERIAL WITNESS

        As a condition ofmy release on this bond,pursuant to Title 18 ofthe United States Code,T have read or have had interpreted to me
-_ -.--=agd=understandfihe=general conditions=of_release;=the=pr-econditions,=audthe--additional-conditions-otrelease-aud=agree-to comply~nnth =-__=-=
        all conditions ofrelease imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

       Furthermore,itis agreed and understood that fihis is a continuing bond (including any proceeding on appeal or review) which will
       continue in full force and effect until such time as duly exonerated.

       T understand that violation ofany ofthe general and/or additional conditions ofrelease ofthis bond may result in a revocation of.
       release, an order ofdetenfiion, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
       fine.

        Y further understand that ifI fail to obey and perform any ofthe general andJor additional conditions ofrelease ofthis bond,this bond
       maybe Forfeited to the United States ofAmerica.Ifsaid forfeiture is not set aside,judgment map be snminarily entered in this
       Court against me and each surety,jointly and segerallp,for the bond amount,together with ittterest and costs.Ezecution offihe
       judgment map be issued or payment secured as provided by the Federal R~.es of CriminalProcedure and ofiher laws offide
       United States, and anp cash'oz real or personal property or the collateralpreviouslp posted in connection with this bond maybe
       forfeited.




                                                                                                            ~~ v~6. /~~~~
                                                                                                       Telephone Number




          check ifinterpreter is used:I have interpreted into fine                                                language this entire form
          and have been told by the defendant that he or she understands all ofit.



      Interpreter's Signature                                                                        Date

                                                _7

                                                                                               ~L~~• «/~
                                United States~'s~ge-/Magistratejudge                                 Date


     Ifcash deposited: Receipt#                               for $


     (This bond may require surety agreements and affidavits pursuant to ~.ocal•Criminal Rule 46.)




                                                                               Defendant's Initials:~Q~ Date:                  ~v
                                                                                                                                / ~ v/~ `~
CR-1(02/18)                              CENTRAI.DISTRICT OF CALIFORrTIA RELEASE ORDERAND BOND                                            4
